     Case 1:19-cr-02032-SMJ      ECF No. 196         filed 09/11/20   PageID.1419 Page 1 of 33




 1                  John B. McEntire, IV
                   Senior Litigator
                   10 North Post Street, Suite 700
2                  Spokane, Washington 99201
                   509.624.7606
 3                 Attorney for James D. Cloud


4

 5

6

 7

8                                  United States District Court
                                  Eastern District of Washington
9                                   Honorable Salvador Mendoza, Jr.


10   United States of America,                          No. 1:19-CR-2032-SMJ-1

11                          Plaintiff,                  Reply Supporting
                                                        Motion in Limine Re:
12         v.                                           Lindell LaFollette’s
                                                        False Memory
13   James Dean Cloud,

14                          Defendant.

15

16

17

18

19
     Case 1:19-cr-02032-SMJ                  ECF No. 196               filed 09/11/20             PageID.1420 Page 2 of 33




 1
                                                          Table of Contents
     I.     Introduction ....................................................................................................................... 1
2
     II.    Supplemental Background .................................................................................................3
 3          A.         Mr. LaFollette did not connect the Clouds to the Medicine Valley murders; a
                       reporter—and “a few other people”—did. ............................................................ 3
4
            B.         Mr. LaFollette reversed everything he told police during the line-up..................... 7
 5
            C.         Mr. LaFollette never told police the blue-shirted male was “James Donovan.” .... 9

6           D.         Mr. LaFollette knows James Cloud by sight. ......................................................... 10

 7          E.         Mr. LaFollette did not accurately describe James Cloud. ..................................... 12

     III.   Discussion ........................................................................................................................ 13
8
            A.         Mr. LaFollette did not identify James Cloud......................................................... 13
9
            B.         The United States doubles-down on misstating the law. ...................................... 15
10          C.         The United States’ proffered interplay between Rule 403 and expert testimony is
                       outdated. ................................................................................................................ 23
11
            D.         The United States reads too much into the dearth of Rule 403 authority............. 25
12
            E.         The jurors’ common sense isn’t an adequate safeguard against Mr. LaFollette’s
13                     corrupted eyewitness testimony. ........................................................................... 28

            F.         Robust cross-examination isn’t an adequate safeguard against the corrupted
14
                       eyewitness testimony here. .................................................................................... 29

15

16

17

18

19
     Case 1:19-cr-02032-SMJ         ECF No. 196     filed 09/11/20   PageID.1421 Page 3 of 33




 1                                           I.      Introduction

2              The United States suggests any decision to limit what a witness may say at

 3   trial would put the Court in rarefied evidentiary air. That’s just not so. There are 32

4    evidentiary rules limiting what jurors hear. And courts use them. Routinely. Courts

 5   exclude irrelevant evidence under Rule 401, unfairly prejudicial, cumulative, or

6    misleading evidence under Rule 403, bad-acts evidence under Rule 404, certain

 7   methods for proving character under Rule 405, information on a witness’s character

8    for truthfulness under Rule 608, improper conviction evidence under Rule 609,

9    unreliable lay-witnesses under Rule 701, unreliable or unhelpful experts under

10   Rule 702, hearsay under Rule 802, and unreliable documents under Rule 901.

11             Trials are not evidentiary free-for-alls. And for a presumed-innocent man

12   charged with first-degree murder, that’s a mildly-comforting prospect, especially

13   given the tendency for jurors—who are humans—to set down their common sense

14   and pick up their emotions. This concern, among many, are why the Federal Rules

15   of Evidence—or, as the Supreme Court refers to them, the protective rules of

16   evidence 1—exist. And this case presents a striking example of when the protective

17   rules of evidence should be used.

18             Even before any of these events, Lindell LaFollette knew James Cloud by

19
     1
         Perry v. New Hampshire, 565 U.S. 228, 233 (2012).
                                                     Reply
                                                      –1–
     Case 1:19-cr-02032-SMJ    ECF No. 196     filed 09/11/20   PageID.1422 Page 4 of 33




 1   face, yet afterwards, Mr. LaFollette didn’t select him from a line-up as the

2    red-shirted male who shot Dennis Overacker. He also didn’t select Donovan Cloud

 3   as the blue-shirted male who shot him.

4          He selected Morris Jackson, an individual curiously uncharged in this case,

 5   despite all the victims agreeing he was the blue-shirted male who shot both

6    Mr. LaFollette and E.Z.

 7         After identifying Morris Jackson, Mr. LaFollette talked to a reporter, as well

8    as a “few other people,” who all told him the Clouds were the Medicine Valley

9    killers—information he didn’t know himself (he admitted as much).

10         This post-event information altered Mr. LaFollette’s memory on what he saw

11   that day—so much so that, when interviewed months later, he believed James Cloud

12   was the red-shirted male (despite his prior non-ID); he believed Donovan Cloud was

13   the blue-shirted male (despite identifying Morris Jackson); and he believed he

14   picked James Cloud from the line-up (he didn’t), all because others told him the

15   Clouds were responsible. Mr. LaFollette’s memory was, quite literally, re-written.

16         These are dangerous reversals, especially when it comes to eyewitness

17   testimony, which not only has a “powerful impact on the jury,” but also is resistant

18   “to the ordinary tests of the adversarial process. . . .” Perry, 565 U.S. at 249

19   (Sotomayor, J., dissenting). Cross, jury instructions, and expert testimony don’t

                                               Reply
                                               –2–
     Case 1:19-cr-02032-SMJ      ECF No. 196      filed 09/11/20   PageID.1423 Page 5 of 33




 1   solve this problem; preventing that specific testimony does. Rule 403 exists for

2    situations just like this one.

 3          James Cloud’s plea to the Court about Mr. LaFollette is a reasonable one:

4    when other people tell Mr. LaFollette who they think is responsible for the Medicine

 5   Valley murders (the Clouds), and Mr. LaFollette simply repeats it and convinces

6    himself that it is his own position, he shouldn’t be allowed to say the same to a jury.

 7                                 II.    Supplemental Background

8           Before addressing the United States’ arguments, James Cloud must correct

9    some factual misstatements by the United States.

10   A.     Mr. LaFollette did not connect the Clouds to the Medicine Valley
            murders; a reporter—and “a few other people”—did.
11
            The United States asserts any claim that Yakima Herald-Republic reporter
12
     Phil Ferolito connected the Medicine Valley murders to the Clouds for
13
     Mr. LaFollette during an interview is “pure speculation.” 2 It’s not. That’s what
14
     Mr. LaFollette said himself.
15
            On June 14, 2019, Mr. Ferolito interviewed Mr. LaFollette. On this point, the
16
     parties agree. 3 Mr. Ferolito recorded the interview, but did not start recording the
17

18
     2
       ECF No. 188 at 7.
     3
19     ECF No. 188 at 6 (“On June 14, 2019, L.L. was interviewed by a reporter from the Yakima
     Herald Republic.”).
                                                  Reply
                                                   –3–
     Case 1:19-cr-02032-SMJ          ECF No. 196       filed 09/11/20    PageID.1424 Page 6 of 33




 1   interview until after it was underway. On this point, the parties agree. 4 As a result,

2    the recording begins with Mr. Ferolito finishing up a story about the Clouds. On this

 3   point, the parties agree. 5

4              The critical question this partially-recorded interview raises: what did

 5   Phil Ferolito tell Mr. LaFollette about the Clouds before the recording began?

6              To answer this question, the Court must start with Mr. LaFollette’s

 7   January 2020 interview with the FBI. During that FBI interview, Mr. LaFollette

8    repeatedly referred to the red-shirted male (i.e., the individual who shot Dennis

9    Overacker) as James Cloud, a surprising statement considering Mr. LaFollette never

10   identified James Cloud during a line-up administered just one day after the shooting.

11             The agents, rightly surprised, stopped Mr. LaFollette to ask why he kept

12   referring to the red-shirted male as James Cloud. Mr. LaFollette never said

13   “because that’s what I remember seeing that day”; instead, Mr. LaFollette said he

14   saw the news identify Mr. Cloud as the shooter:

15

16
               That answer should have given the FBI pause. A key eyewitness had just
17

18
     4
19       ECF No. 188 at 6 (“The recorded portion of the interview starts out as such. . . .”).
     5
         ECF No. 188 at 6.
                                                    Reply
                                                     –4–
     Case 1:19-cr-02032-SMJ    ECF No. 196    filed 09/11/20   PageID.1425 Page 7 of 33




 1   informed the FBI that he was now, for the first time, identifying James Cloud as the

2    red-shirted shooter after seeing his name in the news.

 3         This stunning reversal from what Mr. LaFollette told police during his

4    line-up should have prompted an array of follow-up questions from the agents: Why

 5   didn’t you ID Mr. Cloud during the line-up? Do you actually remember Mr. Cloud, or

6    are you relying on the news? You’d met Mr. Cloud before, why wouldn’t you have

 7   recognized him immediately? The answers to those follow-up questions should have

8    gone in the FBI’s report, right after Mr. LaFollette’s comment about the news, and

9    right before agents switched topics:

10

11

12
           As the Court can see, none of that happened. The agents switched topics,
13
     unconcerned about the provenance of his revised testimony.
14
           Given the prevalence of false IDs in wrongful convictions, the defense (unlike
15
     the FBI) was concerned a media report caused Mr. LaFollette to now name James
16
     Cloud as a shooter. So his investigative team set up an early-August 2020 interview
17
     with Mr. LaFollette to pick up where the FBI left off.
18
           During that August 2020 interview, Mr. LaFollette’s answers were shocking.
19

                                              Reply
                                               –5–
     Case 1:19-cr-02032-SMJ   ECF No. 196    filed 09/11/20   PageID.1426 Page 8 of 33




 1   Contrary to what Agent Ribail wrote in his 302, Mr. LaFollette stated he had not

2    watched—or read—any news coverage about the Medicine Valley murders (with

 3   one exception: he watched his own interview with the Yakima Herald-Republic).

4          So when asked how Mr. LaFollette connected James Cloud to the Medicine

 5   Valley murders, he stated the connection came from two places:

6          First, Phil Ferolito connected the Clouds to Medicine Valley.

 7         Second, he spoke with “a few different people,” all of whom told him the

8    Clouds were responsible for the Medicine Valley murders.

9          Mr. LaFollette provided another shocking statement during the interview: he

10   remembers picking James Cloud out during the line-up (and he would know, as he

11   knows James Cloud’s face). But the reality is, he never did. This memory of

12   something that never happened, as Dr. Cara Laney will testify, is Mr. LaFollette’s

13   memory adapting—and integrating—the post-event information he learned from

14   others into his own memories. Put less-scientifically: Mr. LaFollette’s memory is

15   scrubbing his non-ID of James Cloud and replacing it with “that’s who I selected all

16   along.”

17         So, no, James Cloud is not “purely speculating” by asserting Phil Ferolito

18   (and others) connected the Medicine Valley murders to the Clouds for

19   Mr. LaFollette. The United States’ own witness says that’s what happened.

                                            Reply
                                             –6–
     Case 1:19-cr-02032-SMJ        ECF No. 196   filed 09/11/20   PageID.1427 Page 9 of 33




 1   B.       Mr. LaFollette reversed everything he told police during the line-up.

2             The United States asserts Mr. LaFollette “absolutely did not ‘reverse’

 3   anything he had previously told police—he simply put a name to the faces.” 6 Not

4    so.

 5            On June 9, 2019, police met with Mr. LaFollette and administered four

6    line-ups: the first line-up (#5032) contained Donovan Cloud and five fillers; the

 7   second line-up (#5033) contained James Cloud and five fillers; the third line-up

8    (#5034) contained Morris Jackson and five fillers; and the fourth line-up (#5035)

9    contained Natasha Jackson and five fillers.

10            From these four line-ups, Mr. LaFollette made one ID: he selected Morris

11   Jackson as the blue-shirted male who “shot me and had the shotgun.” He did not

12   identify James Cloud.

13            But during Mr. LaFollette’s follow-up interview with James Cloud’s

14   investigative team in early-August 2020, he reversed course, stating the same

15   blue-shirted male who “shot me and had the shotgun” was now Donovan Cloud.

16            So before Mr. LaFollette spoke with Phil Ferolito and “a few different

17   people,” the blue-shirted male was Morris Jackson; after speaking with Phil Ferolito

18   and “a few different people,” the blue-shirted male became Donovan Cloud:

19
     6
         ECF No. 188 at 7 (emphasis added).
                                                 Reply
                                                  –7–
     Case 1:19-cr-02032-SMJ           ECF No. 196    filed 09/11/20     PageID.1428 Page 10 of 33




 1

2                             Mr. LaFollette’s statements on the blue-shirted male

 3                 Before reporter and others                         After reporter and others

4                       Morris Jackson                                    Donovan Cloud


 5    This is not, as the United States claims, Mr. LaFollette “simply putting a name to

6     the faces.” 7 When an eyewitness changes who he says shot him, that’s a reversal.

 7             Similarly, before Mr. LaFollette spoke with Phil Ferolito and “a few different

8     people,” he did not ID James Cloud as the red-shirted male; after speaking with Phil

9     Ferolito and “a few different people,” the red-shirted male became James Cloud:

10                              Mr. LaFollette’s statements on red-shirted male

11                 Before reporter and others                         After reporter and others

                              No ID                                         James Cloud
12

13    This is not, as the United States claims, Mr. LaFollette “simply putting a name to

14    the faces.” When an eyewitness looks at a clear line-up photo of James Cloud,

15    doesn’t identify him as the shooter, and then changes what he told police later based

16    on what others told him, that’s a reversal.

17             So, yes, Mr. LaFollette reversed everything he previously told police.

18             Absolutely.

19    7
          ECF No. 188 at 7.
                                                     Reply
                                                     –8–
     Case 1:19-cr-02032-SMJ         ECF No. 196      filed 09/11/20     PageID.1429 Page 11 of 33




 1

2     C.     Mr. LaFollette never told police the blue-shirted male was “James
             Donovan.”
 3
             The United States asserts that, when the FBI interviewed Mr. LaFollette in
4
      January 2020, he “stated the man in the blue shirt was Defendant James
 5
      Donovan.” 8 That is hard to believe. Nowhere in the FBI’s interview report does it
6
      mention Mr. LaFollette identified the blue-shirted male as Donovan Cloud. If
 7
      Mr. LaFollette said this, then two trained FBI agents somehow omitted an
8
      eyewitness changing who shot him from their report, and James Cloud is skeptical
9
      the FBI left out the answer to You now say someone different shot you? from their
10
      interview materials.
11
             The United States’ unwillingness to recognize Mr. LaFollette’s reversal is
12
      especially troubling given what occurred during the FBI’s interview with Morris
13
      Jackson. On June 20, 2019, FBI Special Agents Terami and Ribail interviewed
14
      Mr. Jackson. During the interview, the FBI repeatedly pressed Mr. Jackson to admit
15
      he was the blue-shirted male who shot Mr. LaFollette and E.Z with a shotgun. Time
16

17
      8
18     ECF No. 188 at 7. Note: the United States’ brief contains a typo (James Donovan), creating
      confusion on whether the United States is referring to James Cloud or Donovan Cloud.
19    Ultimately, who the United States is referring to is irrelevant, as Mr. LaFollette never stated in the
      January 2020 interview that the blue-shirted male was anyone other than Morris Jackson.
                                                     Reply
                                                      –9–
     Case 1:19-cr-02032-SMJ      ECF No. 196   filed 09/11/20   PageID.1430 Page 12 of 33




 1    and time again, Mr. Jackson denied doing so. Not believing him, Agent Ribail

2     confronted Mr. Jackson with a hard truth: some of the suspects (including his own

 3    niece)—and all the victims—identified Mr. Jackson as the blue-shirted male with

4     the shotgun:

 5

6

 7

8

9     And therein lies the rub. Based on what the FBI represented during Mr. Jackson’s

10    interview, it finds the victims’ unanimous identification of Mr. Jackson as the

11    blue-shirted male credible, with one of those credible identifications coming from

12    Mr. LaFollette.

13             So, on one hand, the United States’ agents credit Mr. LaFollette’s

14    identification of Mr. Jackson as the blue-shirted male, yet the United States now

15    claims in its response Mr. LaFollette “stated that the man in the blue shirt was

16    Defendant James Donovan.” 9 The United States can’t have it both ways.

17    D.       Mr. LaFollette knows James Cloud by sight.

18

19
      9
          ECF No. 188 at 7.
                                                Reply
                                                – 10 –
     Case 1:19-cr-02032-SMJ       ECF No. 196   filed 09/11/20   PageID.1431 Page 13 of 33




 1              The United States asserts “L.L. has consistently stated that he did not know

2     James Cloud by sight prior to James Cloud trying to murder him.” 10 This sentence

 3    contains two misstatements.

4               First, Mr. LaFollette has never “consistently stated” he doesn’t know James

 5    Cloud by sight. There are no such statements in discovery. Mr. LaFollette has

6     consistently stated he didn’t know the blue-shirted male and had “never seen this

 7    male before.” He made that remark twice during his police interview:

8

9                                                ***
10

11
      To the contrary, Mr. LaFollette told James Cloud’s investigative team in August
12
      2020 he does know James Cloud by sight, recalling a year-ish ago where James Cloud
13
      and Tara Cloud stopped by his house to visit and chat.
14
                This makes Mr. LaFollette’s decision not to select James Cloud—a person he
15
      knows and recognizes personally—from a six-person line-up all the more
16
      compelling. Had he seen James Cloud, he would have recognized him. But he
17
      didn’t.
18

19
      10
           ECF No. 188 at 11.
                                                 Reply
                                                 – 11 –
     Case 1:19-cr-02032-SMJ        ECF No. 196    filed 09/11/20   PageID.1432 Page 14 of 33




 1              Second, James Cloud did not “try to murder” Mr. LaFollette. The United

2     States knows, from its own police reports, Mr. LaFollette identified Morris Jackson

 3    as the blue-shirted male who tried to murder him:

4

 5

6
      That was, of course, until Mr. LaFollette changed his story after talking with a
 7
      reporter and “a few different people,” substituting Donovan Cloud for Morris
8
      Jackson—parroting what others told him. But contrary to the United States’ brief,
9
      Mr. LaFollette never stated James Cloud tried to kill him.
10
      E.        Mr. LaFollette did not accurately describe James Cloud.
11
                The United States asserts Mr. LaFollette’s “initial description” of the
12
      red-shirted male—a Native American male in his 20s, 5’8”, about 175 pounds, with
13
      dark, shorter hair and light facial hair—“describes James Cloud.” 11 There are two
14
      misstatements here.
15
                First, that was not Mr. LaFollette’s initial description. Police first interviewed
16
      Mr. LaFollette not at the hospital (as the United States suggests), but rather at the
17
      scene where Mr. LaFollette brought the truck he was driving to a stop (roughly 12
18

19
      11
           ECF No. 188 at 10.
                                                   Reply
                                                   – 12 –
     Case 1:19-cr-02032-SMJ       ECF No. 196      filed 09/11/20   PageID.1433 Page 15 of 33




 1    miles east of Medicine Valley). During that initial interview, he described the

2     red-shirted male as having puffy, dark, curly hair, which is a far cry from the “dark,

 3    shorter hair” he described later on:

4

 5              Second, the specifics Mr. LaFollette provided do not “describe James

6     Cloud.” James Cloud is a Native American male, but he’s not in his 20s, he’s not

 7    175 pounds, and he’s not 5’ 8”. James Cloud is 37-years-old, weighs 200 pounds,

8     and is 6’ 1”, fully five inches taller than the man Mr. LaFollette described.

9                                           III.    Discussion

10    A.        Mr. LaFollette did not identify James Cloud.

11              The United States claims James Cloud wants the Court to “take the

12    extraordinary step of excluding a victim’s identification under Rule 403.” 12 There

13    are several issues with this claim.

14              First, this claim presupposes Mr. LaFollette identified James Cloud. He

15    didn’t. Mr. LaFollette participated in a line-up on June 9, 2019. He looked at a

16    line-up containing James Cloud (a person he knows and has met), yet did not select

17    him as the red-shirted male who shot Dennis Overacker.

18

19
      12
           ECF No. 188 at 2.
                                                   Reply
                                                   – 13 –
     Case 1:19-cr-02032-SMJ       ECF No. 196      filed 09/11/20   PageID.1434 Page 16 of 33




 1           So we have one non-ID of James Cloud.

2            Seven months later (January 2020), the FBI interviews Mr. LaFollette again,

 3    and agents took notice when Mr. LaFollette repeatedly and unprompted referred to

4     the red-shirted male as James Cloud—an odd statement contradicting

 5    Mr. LaFollette’s earlier non-ID at the line-up. When the FBI asked why,

6     Mr. LaFollette supposedly told them he heard James Cloud’s name on the news.

 7    And the FBI asked no further questions.

8            When James Cloud’s investigative team followed up with Mr. LaFollette on

9     what “news” he was referring to, he stated reporter Phil Ferolito—and a few other

10    unnamed people—told him the Clouds were responsible for the Medicine Valley

11    murders.

12           When others tell an eyewitness who they think the suspects are, and that

13    eyewitness adopts that position as his own, that’s not an identification. This is akin

14    to hearsay—Mr. LaFollette is merely repeating what others have said. It’s therefore

15    incorrect to say Mr. LaFollette identified James Cloud as the red-shirted male; he

16    never did—others did it for him. 13

17
      13
        This brings up a small issue, but one worth mentioning. In its response, the United States
18    renames James Cloud’s motion from “Motion in Limine Re: Lindell LaFollette’s False Memory”
      to “Motion to Suppress the positive identification of the Defendant by one of the Defendant’s
19    victims, L.L.” (ECF No. 188 at 1). James Cloud does not want to leave the Court (or anyone) with
      the impression he thinks an identification occurred—even when it comes to the caption.
                                                     Reply
                                                     – 14 –
     Case 1:19-cr-02032-SMJ      ECF No. 196    filed 09/11/20   PageID.1435 Page 17 of 33




 1              Second, the United States’ claim presupposes excluding testimony from an

2     eyewitness who adopts the opinion of others as his own is an “extraordinary step.”

 3    It’s not. As the Ninth Circuit set out in Espinoza-Baza, Rule 403 operates on a

4     sliding scale—as the probative value of evidence declines, so too does the prejudicial

 5    showing required to exclude it. See U.S. v. Espinoza-Baza, 647 F.3d 1182, 1189 (9th

6     Cir. 2011). Mr. LaFollette admits his identification of the Clouds arose only after a

 7    reporter and “others” told him the Clouds were the Medicine Valley killers, causing

8     him to reverse his non-ID of James Cloud and switch his positive ID from Morris

9     Jackson to Donovan Cloud. That places the probative value of his testimony at

10    next-to-nil, which, in turn, lowers the threshold needed to exclude it from

11    “extraordinary” to “even a modest likelihood of unfair prejudice or a small risk of

12    misleading the jury will justify excluding the evidence.” Id. And the likelihood of

13    unfair prejudice, given Mr. LaFollette’s reversals, is more than modest.

14    B.        The United States doubles-down on misstating the law.

15              In the United States’ response to James Cloud’s Motion to Suppress J.V.’s

16    Tainted ID, it asserted an eyewitness identification cannot be excluded under

17    Rule 403, insisting the Supreme Court’s due process framework supplants the

18    Federal Rules of Evidence. 14 In his reply, James Cloud cited the Supreme Court’s

19
      14
           ECF No. 155 at 40.
                                                Reply
                                                – 15 –
     Case 1:19-cr-02032-SMJ        ECF No. 196   filed 09/11/20   PageID.1436 Page 18 of 33




 1    decision in Perry v. New Hampshire and numerous other courts, 15 explaining at

2     length why this was an erroneous statement of law.

 3            James Cloud thought the matter was settled—the case law is clear and any

4     confusion the United States had on how Rule 403 interacts with Perry’s “due

 5    process check” was resolved. 16 But the United States’ response to the current

6     motion 17 shows confusion remains as, once again, the United States asserts that,

 7    without “the existence of police misconduct,” Rule 403 is inapplicable, and the

8     testimony goes to the jury. 18 In effect, any eyewitness identification goes to the jury

9     unless there is police misconduct. To clear up the United States’ ongoing confusion,

10    it may help to look at cases discussing Perry.

11            A good place to start is the Third Circuit’s 2016 decision in Dennis, which is a

12    97-page tour de force overturning a conviction for first-degree murder (and death

13    sentence) based on Brady shortcomings and eyewitness-identification issues. See

14    Dennis v. Sec’y, Pa. Dep’t of Corr., 834 F.3d 263 (3d Cir. 2016). The opinion is the

15    most robust, thorough, and current analysis on eyewitness identification by any

16    federal court in the country—by far.

17
      15
18       ECF No. 161 at 22-23.
      16
         Perry, 565 U.S. at 241.
      17
19       ECF No. 185.
      18
         ECF No. 188 at 8.
                                                 Reply
                                                 – 16 –
     Case 1:19-cr-02032-SMJ        ECF No. 196      filed 09/11/20    PageID.1437 Page 19 of 33




 1           In Dennis, the Third Circuit first recognized and defined the narrow issue in

2     Perry: whether the Fourteenth Amendment’s “due process check for reliability” 19

 3    applies when there is a corrupted identification, 20 but it wasn’t the police’s fault.

4     That is, there was no police misconduct. The court in Dennis correctly captured the

 5    Supreme Court’s holding, which was to “link[] the due process check” not to

6     “suspicion of eyewitness testimony generally,” but only to improper police conduct.

 7    Id. at 336.

8            The second thing Dennis recognized is what the United States does not: the

9     Supreme Court laid out alternative avenues for challenging corrupted eyewitness

10    identifications when police misconduct isn’t to blame. One of those avenues—an

11    avenue Dennis noted the Supreme Court “stressed”—is “the importance of

12    evidentiary rules ‘to exclude relevant evidence if its probative value is substantially

13    outweighed by its prejudicial impact or potential for misleading the jury.’” Id. at

14    336. That’s Rule 403. In short, the Third Circuit interprets Perry as not just

15    recognizing Rule 403 as an important independent safeguard, but stressing that the

16
      19
17      Perry, 565 U.S. at 241.
      20
        The facts behind the corrupted identification at issue in Perry: police interviewed an eyewitness
18    to a car burglary. When they asked for a “more specific description of the man,” the eyewitness
      pointed to an individual in police custody—akin to a show-up. Police didn’t intentionally place the
19    suspect in front of the eyewitness; it was an accident, and there were no clear policy violations.
      Perry, 565 U.S. at 234.
                                                      Reply
                                                       – 17 –
     Case 1:19-cr-02032-SMJ     ECF No. 196     filed 09/11/20   PageID.1438 Page 20 of 33




 1    evidentiary rules catch unreliable identifications testimony that slip through the Due

2     Process Clause’s cracks—the Perry decision actually “advocat[es]” for evidentiary

 3    rules as an important safeguard apart from the Due Process Clause. Id. at 336.

4           Put simply, Dennis correctly outlines the law as follows: if police violate policy

 5    and corrupt an identification, then the Supreme Court’s due process check for

6     reliability applies [read: the Manson test]; if there’s a corrupted identification but

 7    police weren’t to blame, then a defendant resorts to evidentiary rules, including

8     Rule 403.

9           The Third Circuit’s analysis of Perry isn’t an island; other courts agree

10    Rule 403 is an independent test that applies whether or not the due-process inquiry

11    is triggered. See, e.g., U.S. v. Murphy, 2018 WL 7017993 (E.D. Ten. Oct. 15, 2018).

12    In Murphy, the defendant challenged a corrupted eyewitness identification under

13    both the due process clause and Rule 403. In assessing the arguments, the court

14    recognized Rule 403 serves as an alternative to the due process clause. See id. at *16

15    (“Defendant is correct that the pretrial identifications may be barred or limited

16    under Rule 403, even if they are not excludable under the Due Process Clause.”)

17    (emphasis added). Although the court in Murphy reserved ruling on Rule 403,

18    finding “the parties’ arguments are too underdeveloped . . . at this time,” the

19    decision could hardly be more clear: Rule 403 is independent; it does not rise and fall

                                                Reply
                                                – 18 –
     Case 1:19-cr-02032-SMJ         ECF No. 196      filed 09/11/20   PageID.1439 Page 21 of 33




 1    with police misconduct and due process. Id.

2               Another case backing the Third Circuit’s interpretation of Perry is U.S. v.

 3    Jones, 2017 WL 752830 (D. N.J. Feb. 27, 2017). In Jones, the defendant challenged a

4     corrupted eyewitness identification under both the due process clause and Rule 403.

 5    Like the court in Murphy, the court in Jones recognized what the United States does

6     not: “Mr. Jones is correct to the extent he argues that it is not sufficient merely to

 7    find that an out-of-court identification does not violate due process. Perry itself

8     contemplated that, even where the police did not arrange an identification, its

9     reliability would be tested by the ordinary processes of a criminal trial,” which

10    include “of course, Rule 403. . . .” Id. at *7. Of course Rule 403 is included.

11              James Cloud cited Murphy months ago in the Rule 403 analysis from his

12    briefing on J.V.’s tainted identification. 21 And Jones. 22 In its response here, the

13    United States never attempts to explain why Murphy’s interpretation of Perry is

14    wrong. Or Jones’s interpretation of Perry, for that matter. It cites no cases saying

15    Rule 403 requires police misconduct. It cites no advisory committee notes stating

16    “Rule 403 applies in every situation but this one.” It never explains why Rule 403

17    would rise and fall with the wholly separate due-process test. That’s because there is

18
      21
19         ECF No. 161 at 23 (Reply Supporting Motion to Suppress J.V.’s Tainted ID).
      22
           ECF No. 161 at 23 (Reply Supporting Motion to Suppress J.V.’s Tainted ID).
                                                    Reply
                                                    – 19 –
     Case 1:19-cr-02032-SMJ     ECF No. 196    filed 09/11/20   PageID.1440 Page 22 of 33




 1    no authority articulating such a position; just authority to the contrary.

2           Instead, the United States doubles-down on an unsupported reading of Perry

 3    that, without police misconduct, a defendant cannot challenge a corrupted

4     identification under Rule 403. It is a reading that makes no sense: the United States

 5    asks the Court to read a “police misconduct” element into Rule 403, citing no law

6     whatsoever.

 7          Visually, the interplay between the Due Process Clause and Rule 403 looks as

8     follows:

9

10

11

12

13

14

15

16

17

18

19

                                               Reply
                                               – 20 –
     Case 1:19-cr-02032-SMJ      ECF No. 196    filed 09/11/20   PageID.1441 Page 23 of 33




 1

2

 3

4

 5

6

 7

8

9

10

11

12

13

14

15

16              The United States’ ongoing confusion about Rule 403 also explains why it

17    mis-lists James Cloud’s trial rights. In its briefing, the United States notes he “has

18    the right to cross examine L.L.”; 23 it notes he “has the right to seek to call expert

19
      23
           ECF No. 188 at 3.
                                                Reply
                                                – 21 –
     Case 1:19-cr-02032-SMJ        ECF No. 196   filed 09/11/20   PageID.1442 Page 24 of 33




 1    witnesses to rebut L.L.’s identification; 24 and it notes he “has the right to advocate

2     for jury instructions governing eyewitness identifications.” 25 Missing from this list is

 3    a big right Perry explicitly lists: the “protective rules of evidence.” 26 And when the

4     Court looks at the paragraph in Perry where this reference to the protective

 5    evidentiary rules is pulled from, the United States’ omission stands out:

6             When no improper law enforcement activity is involved, we hold, it
              suffices to test reliability through the rights and opportunities
 7            generally designed for that purpose, notably, the presence of counsel
              at postindictment lineups, vigorous cross-examination, protective
8
              rules of evidence, and jury instructions on both the fallibility of
9             eyewitness identification and the requirement that guilty be proved
              beyond a reasonable doubt.
10
      Id. at 233 (emphasis added). The United States instead reads this paragraph
11
      from Perry as follows:
12
              When no improper law enforcement activity is involved, we hold, it
13            suffices to test reliability through the rights and opportunities
              generally designed for that purpose, notably, the presence of counsel
14
              at postindictment lineups, vigorous cross-examination, protective
15            rules of evidence, and jury instructions on both the fallibility of
              eyewitness identification and the requirement that guilty be proved
16            beyond a reasonable doubt.

17

18
      24
         ECF No. 188 at 3.
      25
19       ECF No. 188 at 3.
      26
         Perry, 565 U.S. at 233.
                                                 Reply
                                                 – 22 –
     Case 1:19-cr-02032-SMJ       ECF No. 196    filed 09/11/20   PageID.1443 Page 25 of 33




 1    Id. at 233 (strikethrough included).

2               So, no, James Cloud is not “asking this Court to cast aside the Perry

 3    analysis”; 27 it’s asking the Court to follow it.

4     C.        The United States’ proffered interplay between Rule 403 and expert
                testimony is outdated.
 5
                The United States asserts, “[w]ithout irony,” the only time Rule 403 comes
6
      into play regarding eyewitness identification is when “higher Courts” review
 7
      decisions by trial courts to “exclud[e] testimony of defense eyewitness
8
      experts. . . .” 28 In effect, the United States takes a swing at James Cloud’s
9
      eyewitness expert, claiming courts are skeptical of such experts and regularly
10
      exclude them. While this briefing isn’t the venue for an expert challenge, James
11
      Cloud cannot let this claim leave a lasting impression with the Court, so he briefly
12
      notes this claim misleads the Court in a few ways:
13
                First, the authority the United States points to—U.S. v. Amaral, 488 F.2d
14
      1148 (9th Cir. 1973), as well as U.S. v. Christophe, 833 F.2d 1296 (9th Cir. 1987)—
15
      never mention Rule 403. Anywhere. A “Control-F” for “403” produces zero
16
      results. So to say these cases “dealt with Rule 403 in the context of eyewitness
17

18
      27
19         ECF No. 188 at 8.
      28
           ECF No. 188 at 13.
                                                  Reply
                                                  – 23 –
     Case 1:19-cr-02032-SMJ      ECF No. 196    filed 09/11/20   PageID.1444 Page 26 of 33




 1    identification” 29 is incorrect.

2              Second, the authority the United States points to—Amaral and Christophe—is

 3    old. Really old (Amaral is 47-years-old, and Christophe is 33-years-old). Since these

4     decisions, the science on human memory has evolved significantly, with researchers

 5    publishing “more than 2,000 scientific studies” on “the reliability of eyewitness

6     identifications.” U.S. v. Greene, 704 F.3d 298, 305 n.3 (3d Cir. 2013). And as the

 7    science has evolved, so too have judicial opinions, with appellate courts now

8     reversing trial courts that exclude eyewitness identification experts. See, e.g., U.S. v.

9     Brownlee, 454 F.3d 131 (3d Cir. 2006) (finding the trial court abused its discretion in

10    limiting expert testimony on eyewitness identification because witnesses often

11    “profess considerable confidence in erroneous identifications,” and “expert

12    testimony was the only method of imparting the knowledge concerning confidence-

13    accuracy correlation to the jury.”).

14             Third, the aging authority the United States relies on pre-dates the seminal

15    decision in Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), where the

16    Supreme Court overhauled Rule 702’s standard for admitting experts and, by all

17    accounts, relaxed it, creating a more “flexible” test that “should be applied with a

18    ‘liberal thrust’ favoring admission. . . .” Wendell v. GlaxoSmithKline LLC, 858 F.3d

19
      29
           ECF No. 188 at 12.
                                                Reply
                                                – 24 –
     Case 1:19-cr-02032-SMJ        ECF No. 196     filed 09/11/20   PageID.1445 Page 27 of 33




 1    1227, 1232 (9th Cir. 2017) (citations omitted). So relying on pre-Daubert authority to

2     argue courts remain tough on qualifying eyewitness experts in a post-Daubert world

 3    is unpersuasive.

4     D.       The United States reads too much into the dearth of Rule 403 authority.

 5             The United States asserts the “sparing use of Rule 403” is why James Cloud

6     “did not cite a single case” where testimony was excluded. 30 This assertion is

 7    incorrect in a few ways.

8              First, it is incorrect to say there is no authority in this area. There is authority

9     saying Rule 403 applies to identification testimony when due-process protections do

10    not. See Perry, 565 U.S. at 233 (recognizing the protective rules of evidence apply

11    when due process protections do not); Murphy, 2018 WL 7017993 at *16

12    (recognizing Rule 403 applies to eyewitness challenges when due process

13    protections do not); U.S. v. Jones, 2017 WL 752830 at *8 (same).

14             There is authority excluding identification testimony under Rule 403. See, e.g.,

15    U.S. v. Henderson, 68 F.3d 323 (9th Cir. 1995) (finding district court should have

16    excluded a police officer’s lay witness identification of a defendant under Rule 403).

17             There is authority holding a Rule-403-idenfication exclusion in abeyance

18    pending additional briefing. See Murphy, No. 17-cr-131, ECF No. 41 (E.D. Tenn.,

19
      30
           ECF No. 188 at 9.
                                                   Reply
                                                   – 25 –
     Case 1:19-cr-02032-SMJ         ECF No. 196     filed 09/11/20   PageID.1446 Page 28 of 33




 1    Dec. 11, 2018) (holding “Defendant’s 403 arguments are too undeveloped at this

2     time to make an informed ruling.”). Perhaps tellingly, after the district court in

 3    Murphy entered its ruling and opened the door for additional briefing on the

4     Rule 403 issue, the United States moved to dismiss the case, which the Court

 5    granted. Id. at ECF No. 60.

6               Murphy isn’t the only case where a favorable ruling on identification

 7    testimony died on the vine before it could develop into a published opinion. Another

8     example comes from this district. See, e.g., U.S. v. Tuaimalo, No. 11-cr-184-EFS. In

9     Tuaimalo, the defendant challenged the identification testimony of two separate

10    witnesses who selected him from line-ups. Judge Shea heard testimony, including

11    from an expert on eyewitness identifications, and then suppressed both

12    identifications in an oral ruling from the bench, as reflected in the minute entry: 31

13

14    The next day, the United States moved to dismiss the Indictment. 32
15              So authority in this area exists.
16              The United States also overlooks a more glaring reason why James Cloud
17    couldn’t find authority squarely on-point: despite his best efforts, he couldn’t find
18
      31
19         U.S. v. Tuaimalo, 2:11-CR-184-EFS, ECF No. 206 (Minute Entry).
      32
           Id. at 210 (United States’ Rule 48 Motion to Dismiss).
                                                       Reply
                                                       – 26 –
     Case 1:19-cr-02032-SMJ     ECF No. 196    filed 09/11/20   PageID.1447 Page 29 of 33




 1    facts this offensive—that is, an eyewitness who knows James Cloud, but didn’t

2     select him from a line-up, yet now reverses that decision based on a conversation

 3    with a reporter, as well as “a few other people,” all of whom said the Clouds were

4     responsible. Worse, the eyewitness admits he didn’t make the connection between

 5    the Clouds and the Medicine Valley murders; others did that for him. Even worse,

6     the eyewitness now believes he selected James Cloud from a line-up to begin with

 7    (he didn’t), a testament to how badly his memory has been corrupted.

8           Second, it is incorrect to say courts use Rule 403 “sparingly.” To the

9     contrary, courts use Rule 403 regularly as part of their commitment to preserve fair

10    trials for the criminally accused, and one need look no further than this district to

11    confirm as much. See, e.g., U.S. v. Flett, 379 F. Supp. 3d 1152, 1158 (E.D. Wash.

12    2019) (in prosecution for assault, the court excluded a defendant’s prior assault

13    convictions under Rule 403 because “[t]heir probative value is substantially

14    outweighed by several dangers. . . .”); see also U.S. v. Matherly, 2:11-CR-093-EFS

15    (ECF No. 124 – in sex-offense prosecution of prison guard, excluding information

16    about disciplinary history under Rule 403; also excluding late-received discovery

17    under, among other grounds, Rule 403); U.S. v. Williams, 2:13-CR-183-FVS (ECF

18    No. 100 – in arson case, excluding testimony of witness as cumulative and lacking

19    foundation under Rule 403); U.S. v. Binford, 2:14-CR-166-RMP (ECF No. 116 – in

                                               Reply
                                               – 27 –
     Case 1:19-cr-02032-SMJ       ECF No. 196   filed 09/11/20   PageID.1448 Page 30 of 33




 1    §922(g)(1) case, excluding burglary items found by police in a bag under Rule 403);

2     U.S. v. Henderson, 2:16-CR-143-RMP (ECF No. 139 – in fraud case, excluding

 3    document under Rule 403 because “the risk of prejudice from the document

4     outweighs its probative value. . . .”).

 5    E.        The jurors’ common sense isn’t an adequate safeguard against
                Mr. LaFollette’s corrupted eyewitness testimony.
6
                The United States asserts there’s no need to screen corrupted eyewitness
 7
      testimony under Rule 403, as “appeal[ing] to the experience and common sense of
8
      jurors” will suffice. 33 Perhaps that was a reasonable approach 33 years ago, when
9
      lawyers and courts were ignorant of the proven dangers of tainted identifications,
10
      but not anymore.
11
                “Studies have documented that jurors tend to misunderstand how memory
12
      works and often believe it to be much more reliable and less susceptible to outside
13
      influence than it actually is.” Dennis, 834 F.3d at 341 (McKee, C.J., concurring). For
14
      example, in a survey of 1,000 potential jurors, nearly 66% thought the statement “I
15
      never forget a face” applies to them. See id. Another 37% think a weapon’s presence
16
      enhances reliability (it doesn’t), and 39% think a violent event enhances reliability (it
17
      doesn’t). See id. This is why courts note the science behind memory “often
18

19
      33
           ECF No. 188 at 2.
                                                 Reply
                                                 – 28 –
     Case 1:19-cr-02032-SMJ       ECF No. 196   filed 09/11/20   PageID.1449 Page 31 of 33




 1    contradicts jurors’ ‘commonsense’ understandings.” Brownlee, 454 F.3d at 142

2     (emphasis added). It’s also why, “to a jury, ‘there is almost nothing more convincing

 3    than a live human being who takes the stand, points a finger at the defendant, and

4     says, that’s the one!’” Id. (citing Watkins v. Sowders, 449 U.S. 341, 352 (1981)

 5    (Brennan, J., dissenting) (emphasis in original)).

6               Common sense may help jurors digest many things at trial, but corrupted

 7    eyewitness testimony isn’t one of them.

8     F.        Robust cross-examination isn’t an adequate safeguard against the
                corrupted eyewitness testimony here.
9
                The United States asserts there’s no need to screen corrupted eyewitness
10
      testimony under Rule 403, as “skillful cross examination of eyewitnesses” will
11
      suffice. 34 Again, perhaps that was a reasonable approach 33 years ago, but not
12
      anymore.
13
                The Supreme Court recognized, long before the science on eyewitness
14
      identification developed, that cross-examination isn’t a cure-all: “even though
15
      cross-examination is a precious safeguard to a fair trial, it cannot be viewed as an
16
      absolute accuracy and reliability.” U.S. v. Wade, 388 U.S. 218, 235 (1967). This is
17
      especially true with a witness like Mr. LaFollette, who 1) now believes James Cloud
18

19
      34
           ECF No. 188 at 2.
                                                Reply
                                                – 29 –
     Case 1:19-cr-02032-SMJ      ECF No. 196     filed 09/11/20   PageID.1450 Page 32 of 33




 1    was the red-shirted male (despite his prior non-ID), 2) now believes Donovan Cloud

2     was the blue-shirted male (despite identifying Morris Jackson), and 3) now believes

 3    he picked James Cloud from the line-up (even though he didn’t). All of this after

4     being fed information from a reporter and some others on what to believe.

 5          And this belief is where the true danger lies, for “if an eyewitness is

6     completely unaware that [his] identification has been shaped by [outside

 7    information], it is incredibly difficult, if not impossible, to dissuade that witness of

8     the accuracy of [his] identification.” Dennis, 834 F.3d at 323. In fact, “vigorous

9     cross-examination may serve only to reinforce the witness’ certainty of [his]

10    identification.” Id. In other words, while the United States promotes

11    cross-examination as the cure-all, the Third Circuit rightly notes the practical truth:

12    it will make the corrupted memory worse.

13          This is why courts screen eyewitness testimony under the protective rules of

14    evidence. Cross-examination doesn’t, as the United States would lead the Court to

15    believe, fix everything.

16                                         IV.    Conclusion

17          For the reasons set forth above, James Cloud respectfully asks the Court to

18    grant his request.

19

                                                 Reply
                                                 – 30 –
     Case 1:19-cr-02032-SMJ    ECF No. 196    filed 09/11/20   PageID.1451 Page 33 of 33




 1    Dated: September 11, 2020

2                                     Federal Defenders of Eastern Washington & Idaho
                                      s/ John B. McEntire, IV
 3                                    John B. McEntire, IV, WSBA #39469
                                      10 North Post Street, Suite 700
4                                     Spokane, Washington 99201
                                      509.624.7606
 5                                    jay_mcentire@fd.org

6

 7

8                                     Service Certificate

9          I certify that on September 11, 2020, I electronically filed the foregoing with

10    the Clerk of the Court using the CM/ECF System, which will notify Assistant

11    United States Attorneys: Thomas J. Hanlon and Richard Burson.

12                                           s/ John B. McEntire IV
                                             John B. McEntire, IV, WSBA #39469
13                                           10 North Post Street, Suite 700
                                             Spokane, Washington 99201
14                                           509.624.7606
                                             jay_mcentire@fd.org
15

16

17

18

19

                                              Reply
                                              – 31 –
